Citation Nr: 0818337	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1954 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board finds the 
issue of entitlement to TDIU is inextricably intertwined with 
the issue of entitlement to service connection for a low back 
disorder and that these matters must be remanded for 
additional development.  

The issues of entitlement to service connection for a low 
back disorder and for entitlement to TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A May 1994 rating decision denied reopening a claim for 
entitlement to service connection for a low back disorder; 
the veteran did not appeal.

2.  Evidence added to the record since the May 1994 rating 
decision is neither cumulative nor redundant of the evidence 
of record and raises a reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
service connection for a low back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in November 2004.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  In the case of 
-Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also 
held that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  A 
review of the November 2004 VCAA notice shows the veteran was 
informed of the basis for the denial of his service 
connection claim in the prior decision and provided notice 
that described what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

The notice requirements pertinent to the new and material 
evidence claim on appeal have been met and all identified and 
authorized records relevant to this matter have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a May 1994 rating decision the RO denied reopening a claim 
for entitlement to service connection for a low back 
disorder.  It was noted, in essence, that the evidence did 
not demonstrate a chronic low back disability.  The veteran 
did not appeal and the decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

In correspondence dated in October 2004 the veteran requested 
that his claim for entitlement to service connection be 
reopened.  Evidence added to the record since the May 1994 
rating decision includes VA treatment records noting chronic 
low back pain, private treatment records, the veteran's 
statements and personal hearing testimony, and a November 
2004 VA report of magnetic resonance imaging (MRI) of the 
lumbar spine with disc bulge and herniated nucleus pulposus 
at various levels.  

Based upon a comprehensive review, the Board finds the 
evidence received in support of the veteran's service 
connection claim is new and material.  The November 2004 MRI 
report is sufficient to reopen the claim.  This evidence 
demonstrates a present back disability and raises a 
reasonable possibility of substantiating the claim.  
Therefore, the claim for entitlement to service connection 
for a low back disorder must be reopened.  This matter is 
addressed in the remand section of this decision.


ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for a low back disorder; to 
this extent the appeal is granted.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims by correspondence dated 
in November 2004.  In correspondence dated in March 2006 he 
was notified that the VCAA notice requirements applied to all 
elements of a claim.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4).  

In this case, service medical records show that on a report 
of medical history provided upon enlistment examination in 
November 1954 the veteran noted back pain related to a fall 
from a barn.  A December 6, 1954, treatment report noted he 
complained his back hurt after lifting a foot locker the 
previous day and that he reported a four year history of 
chronic back pain after a fall from a barn.  Records show he 
received physical therapy treatment.  X-rays of the upper 
lumbar and lower thoracic spine were negative for osseous 
pathology in March 1956.  Records dated in March 1958 noted 
back strain.  A March 1959 report noted he complained of pain 
in the lower lumbar region.  The examiner noted reflexes were 
slightly depressed on right ankle jerk.  Straight leg lifting 
was positive on the right with no decreased sensation in the 
legs.  An X-ray examination report at that time revealed 
lumbar scoliosis with moderate scoliosis to the right, 
probably postural in origin.  A June 1965 X-ray report noted 
the veteran complained of pain at L5 radiating into the right 
hip.  The examiner noted there was no evidence of bony 
deformity or fracture.  The vertebral interspaces were 
normal.  The veteran's March 1968 separation examination 
revealed a normal clinical evaluation of the spine.  The 
report indicated he was able to touch toes and fully extend 
and flex without any discomfort or loss of motion.  The 
examiner noted that a report of recurrent back pain referred 
to soreness in the lower back following prolonged bending or 
stooping which resolved when he laid down.  

On VA examination in August 1970 the veteran reported that 
his back bothered him every day.  The examiner noted he 
complained of chronic low back pain since 1955 which had not 
become truly symptomatic until two years earlier.  There was 
a full range of motion of the spine.  The diagnoses included 
chronic low back syndrome.  A November 1970 military reserve 
service enlistment examination revealed a normal clinical 
evaluation of the spine.  In an August 1979 report of medical 
history the veteran noted he had been treated for a back 
sprain in 1978.  VA treatment records include a November 2004 
MRI report noting mild disc bulge at L3-L4 and L4-L5 and a 
diffuse disc bulge with a broad-based herniated nucleus 
pulposus and moderate to severe neural foraminal stenosis at 
L5-S1.  No opinion as to etiology was provided.  Therefore, 
the Board finds a medical examination is required prior to 
appellate review.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  VA law provides 
that a veteran is presumed to be in sound condition, except 
for defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2007).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have provided any treatment pertinent 
to his claims.  After the veteran has 
signed the appropriate releases, any 
identified report not presently of record 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran should be scheduled for 
an appropriate VA examination for 
opinions as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that a present 
low back disorder was either incurred in 
or aggravated by active service, to 
include whether a low back disorder 
existed prior to service and underwent an 
increase beyond the natural progress of 
the disease.  An opinion should also be 
provided, to the extent possible, as to 
whether the veteran is unemployable as a 
result of his service-connected 
disabilities.

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


